DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-7 and 9-20 are objected to because of the following informalities:  
Claim 5, line 1, the word “comprising” should be “further comprising”.
Claims 6 and 7 both depend from claim 5, therefore they are also objected.
Claim 9, line 15, the term “second wireless network signals” should be “the second wireless network signals”.
Claims 10-14 depend either directly or indirectly from claim 9, therefore they are also objected.
Claim 15, line 8, “network signals;” should be “network signals,”. 
Claims 16-20 all depend from claim 15, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
According to the invention described in the specification and shown in the disclosure of the drawings, Figure 1 illustrates an electronic device 10 including at least a transceiver 28 and a processor 12. Figure 6 illustrates the detail structures of the transceiver 28 of the electronic device 10 including at least a processor 50, filters 51, 52, and 73, antennas 66-68, and an RF front end circuitry 70. Figures 7-10 illustrate alternative embodiments of the RF front end circuitry 70 including at least a processor 80, the antennas 66-68, and RF filters 82-88. 
Claim 1 recites an electronic device 10 comprising: a transceiver 28; a plurality of filters; and a processor. However, based on the invention discussed in the specification and the understanding of the invention by the examiner, the plurality of filters and the processor recited in the claim appear relate to the RF filters 82-88 and the processor 80 of the RF front end circuitry 70 shown in the alternative Figures 7-10. In other words, the plurality of filters and the processor recited in the claim are parts of the transceiver 28, 
Regarding independent claims 9 and 15, the claimed subject matter that “a first RF filter configured to filter a first set of interference properties and a second RF filter configured to filter a second set of interference properties both are with respect to second wireless network signals” recited in each of the claims raise the issue of new matters. The above claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention since the instant application is a continuation application of application No. 16/874,349, which is a continuation of application No. 16/267,104, which is a division of application No. 15/189,874. 
Claims 2-8 depend either directly or indirectly from claim 1, therefore they are also rejected.
Claims 10-14 depend either directly or indirectly from claim 9, therefore they are also rejected.
Claims 16-20 all depend from claim 15, therefore they are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the second wireless network signals” in lines 5-6 and line 8.  There is insufficient antecedent basis for this limitation in the claim. It is suggested change the term “the second wireless network signals” to “second wireless network signals” recited in lines 5-6 of the claim.
Claims 10-14 depend either directly or indirectly from claim 9, therefore they are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the PTO-892 all relate to wireless communication systems comprising transceiver circuits for transmitting and receiving signals over channels of different wireless networks via a plurality of antennas, each transceiver includes RF filters configured to filter the transmit and receive signals, and one or more processors configured to transmit and/or receive signals for transmission and/or reception via the wireless networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632